Citation Nr: 0637198	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased evaluation for left wrist 
injury residuals, status post left ulnar shortening osteotomy 
and retinacular imbrication for tendon tear, currently 
evaluated as 20 percent disabling.

2. Entitlement to service connection for a right shoulder 
disability, claimed as secondary to a service-connected left 
wrist disability.

3. Entitlement to service connection for a left shoulder 
disability, claimed as secondary to a service-connected left 
wrist disability.

4. Entitlement to temporary total ratings under 38 C.F.R. §§ 
4.29 or 4.30, based on three hospitalizations for surgical 
treatment of bilateral shoulder disabilities occurring in 
June 2001, February 2002 and July 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In filing his February 2003 notice of disagreement (NOD) with 
the November 2002 rating decision, the veteran additionally 
alleged that his left wrist disability required surgery to 
his left forearm resulting in a permanent disability.  The RO 
ordered a VA examination, and the examiner concluded in May 
2003 that the veteran's in-service injury included the 
forearm condition with plate and screws with shortening of 
the distal ulna.  Despite this clear medical evidence, the RO 
never considered assigning a separate rating for the 
forearm/ulna disability.  The Board cannot, in the first 
instance, do so, since there are various diagnostic codes 
under which the disability could be rated, and it would be 
potentially prejudicial to the veteran for the Board to 
choose a diagnostic code on its own initiative.  However, the 
issue of entitlement to service connection for a left forearm 
disability, secondary to a service-connected left wrist 
disability, with assignment of a separate rating, is REFERRED 
to the RO for proper adjudication.  If the veteran is not 
satisfied with the rating the RO assigns, he will need to 
initiate the appellate process by filing a notice of 
disagreement. 




FINDINGS OF FACT

1. The veteran's dominant hand is his right hand.

2. The veteran's left wrist disability is manifested by 
painful motion, limitation of motion, post-operative 
residuals of a tendon tear, to include ulnar nerve damage. 

3. The veteran has bilateral arthritis of the shoulders with 
bilateral surgical intervention. 

4. None of the veteran's current bilateral shoulder 
conditions were caused by his service-connected left wrist 
condition or any other remote incident of service.

5. The veteran's hospitalizations in June 2001, February 2002 
and July 2002 were not for treatment of any service-connected 
condition. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 20 
percent for left wrist injury residuals, status post left 
ulnar shortening osteotomy and retinacular imbrication for 
tendon tear, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.124a, Diagnostic Code (DC) 8516 (2006).

2. The veteran's bilateral arthritis of the shoulders were 
not caused by his service-connected left wrist condition nor 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1101, 1131, 1112, 1113 and 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2006).

3. The criteria for the assignment for temporary total 
ratings for bilateral shoulder disabilities have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 4.29, 4.30 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Increased Rating (Left Wrist)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

While it is essential to consider the history of a particular 
disability, the primary concern in cases of increased rating 
claims, such as the disability in this case, is the current 
level of disability. See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); see also 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 
Vet. App. 282 (1991). 



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Although the medical history of the veteran's disability is 
not necessarily relevant to the rating to be assigned at this 
time, it must be noted in this case that the history the 
veteran has presented to several medical examiners is simply 
inaccurate.  He has stated variously that he broke his left 
wrist and/or left forearm during service and that he was then 
"forced" to perform physical exercises with such broken 
bones.  The service medical records do not show that any 
bones were broken.  All in-service x-rays of the wrist were 
normal, as were x-rays performed at a VA examination shortly 
after discharge from service.  The diagnosis in 1981 was, in 
fact, a sprain.

The veteran's left wrist disability was, for many years, 
evaluated under Diagnostic Code 5215 for limitation of motion 
of the wrist.  Because of the veteran's continued complaints 
of pain on the left ulnar side, various diagnostic tests were 
done which showed subluxing extensor carpi ulnaris (ECU) 
tendon and degenerative triangular fibrocartilage complex 
tear with ulnar impaction syndrome.  In June 2000 he 
underwent diagnostic arthroscopy of the left wrist with left 
ulnar shortening osteotomy and retinacular imbrication for 
the ECU tendon.  The post-operative diagnosis was left wrist 
triangular fibrocartilage tear and ulnar impaction syndrome.  
In an August 2000 rating decision, the RO reevaluated the 
veteran's service-connected disorder under Diagnostic Code 
8516 as analogous to impairment of the ulnar nerve.  After 
expiration of the temporary 100 percent rating following the 
June 2000 surgery, he was assigned a 20 percent rating. 

The veteran's disability is rated under Diagnostic Code 8516 
for moderate incomplete paralysis of the ulnar nerve of a 
non-dominant upper extremity. For diseases of the peripheral 
nerves, disability ratings are based on whether there is 
complete or incomplete paralysis of the particular nerve. The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 
Complete paralysis of the ulnar nerve produces the "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct thumb; flexion of wrist weakened. 38 C.F.R. § 
4.124a, Diagnostic Code 8516.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8516 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances. See 38 
C.F.R. § 4.120. Under Diagnostic Code 8516, for incomplete 
paralysis, as is the case here, DC 8516 provides for a 10 
percent disability rating if the condition is mild regardless 
of which hand is afflicted. If the condition is considered 
"moderate", a 20 percent disability rating is provided for 
the non-dominant hand and a 30 percent disability rating is 
provided for the dominant hand. If the condition is 
considered "severe", a 30 percent disability rating is 
provided for the non-dominant hand and a 40 percent 
disability rating is provided for the dominant hand. The 
Board observes that the words "mild," "moderate" and "severe" 
as used in the various diagnostic codes are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In other 
words, in addition to the neurological impairment rated under 
DC 8516, if the veteran has other symptoms due to the left 
wrist disability, a separate rating could be assigned.  For 
example, the veteran's disability may also be rated based on 
limitation of motion, as it was previously under DC 5215. 
Normal range of motion of the wrist is to 70 degrees 
dorsiflexion and to 80 degrees palmar flexion. See 38 C.F.R. 
§ 4.71a, Plate I.  Under Diagnostic Code 5215, a 10 percent 
disability rating is warranted for palmar flexion limited in 
line with the forearm or for dorsiflexion limited to less 
than 15 degrees. A 10 percent rating is the highest rating 
available under Diagnostic Code 5215. 

The veteran's VA outpatient treatment records reflect that 
his disability is mainly manifested by painful motion and 
slight limitation of motion. The veteran also complains of 
shooting pain up his left arm, especially in the left 
forearm. The veteran, through the pendency of this appeal, 
underwent multiple VA examinations. 

The examinations underwent in May 2000, January 2001, August 
2002 and most recently May 2003 consistently note lifelong 
complaints of wrist pain (with little surgical relief) and 
limitation of motion. Most recently, the May 2003 examiner 
found the veteran's left wrist to be limited in motion, to 
include dorsiflexion limited to 25 degrees (the May 2000 
examination report reveals identical findings). The August 
2002 examiner, similarly, noted dorsiflexion limited to 25 
degrees and palmar flexion limited to 30 degrees.

The January 2001 examination report, however, indicates 
slightly better range of motion for the veteran's left wrist, 
to include dorsiflexion limited to 40 degrees and 
palmarflexion limited to 45 degrees. The Board additionally 
notes that the January 2001 examination report seems to 
report an inaccurate rendition of the veteran's original in-
service injury. Specifically, the examiner indicates that the 
veteran fractured his left forearm and wrist in 1978. In 
fact, the service medical records indicate he sprained his 
left wrist in 1981, and was not even in the service in the 
year 1978. 

Generally, medical evidence based on incorrect factual 
premises is disregarded as non-probative. See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993). Here, however, 
although the reported history may be based on inaccurate 
facts, the inaccurate history does not affect the accuracy of 
the reported level of severity of the veteran's condition as 
of January 2001. The veteran is claiming his left wrist is 
more severe then currently rated. What is of relevance, 
therefore, is the current severity of his left wrist. The 
exact year and nature of the original injury is not relevant 
as to ascertaining the current level of disability and 
therefore the Board does not find any reason to conclude that 
the January 2001 examination results are flawed or 
inaccurate.  Moreover, there are several other VA examination 
reports containing an accurate history on which the Board can 
rely.

Overall, the medical evidence conclusively suggests the 
veteran's disability is mainly manifested by pain, some 
limitation of motion and consequential functional loss. In 
light of the little change in medical findings from 2000 to 
2003, the Board finds the record to reveal a disability of 
moderate level. The veteran is afflicted with pain and 
limitation of motion that he claims affect his employability, 
but he still has some function of his left upper extremity.  
He certainly does not have severe limitation of motion or 
complete paralysis of the extremity.  He also has no atrophy 
of the left wrist.  For consideration under DC 8516, there is 
no evidence of loss of motion of the veteran's ring and 
little fingers, but rather some limitation of wrist dorsi- 
and palmar- flexion. 

The veteran, in his multiple submitted statements, indicates 
that his disability has weakened his grip and overall 
strength in his left arm, requiring heavy lifting to be done 
on his shoulders. He further states that his left wrist has 
interfered with his ability to hold down a job and his daily 
living. These findings more nearly approximate moderate 
paralysis of the left wrist. See 38 C.F.R. § 4.7. It would be 
difficult for the Board to conclude the neurological 
impairment is severe when none of the indicators of complete 
paralysis of the ulnar nerve are present, and, more 
convincingly, electrodiagnostic testing conducted in 
September 2003 showed no evidence of neuropathy in the 
muscles and nerves tested, which included the ulnar nerve.

Under DC 8516, moderate disabilities are rated as 20 percent 
disabling for non-dominant hand conditions and 30 percent 
disabling for dominant hand conditions. 38 C.F.R. § 4.124a, 
DC 8516. Given that the medical evidence reflects a moderate 
disability, the crucial inquiry, then, is whether the 
veteran's disability affects his dominant hand. The Board 
concludes it does not. 


Handedness for the purpose of a dominant rating will be 
determined by the evidence of records, or by testing on VA 
examination. 38 C.F.R. § 4.69. In this case, the veteran, on 
his March 1981 service entrance examination, reported that he 
is left-handed. No other document, however, confirms this 
statement and in fact every medical record since that time 
that indicates the veteran's dominant hand, notes him as 
being right-handed. 

At the time of his in-service injury and subsequent 
treatments, for example, the doctors consistently report the 
veteran's injury affecting his left "non-dominant" wrist. 
The veteran also has been afforded multiple VA examinations 
since separation from the military and those examiners 
consistently relay that the veteran's injury affects his 
left, non-dominant wrist. The veteran has never, aside from 
the March 1981 record, alleged he is left-handed. The RO, 
moreover, notified the veteran of the differing ratings and 
consistently rated the veteran under the "non-dominant" 
ratings. The veteran never, in all of his multiple submitted 
statements to the VA, refuted the RO's or any VA examiners' 
determination of his handedness. Although there is at least 
one record suggesting the veteran is left-handed, the Board 
concludes that the preponderance of the evidence indicates he 
is right-handed. Accordingly, the veteran is not entitled to 
a rating greater than 20 percent under DC 8516.

The Board has considered assigning a separate rating for the 
veteran's limitation of motion under DC 5215, but he simply 
does not meet the criteria.  Although he does have some 
limitation of motion of the wrist, it has not been to the 
level required for a 10 percent rating under that code.  
Also, if the veteran did have arthritis of the wrist, he 
could be assigned a 10 percent rating for arthritis of a 
major joint with non-compensable limitation of motion under 
DC 5003.  Although the VA outpatient records indicated 
preliminary diagnoses of left wrist degenerative joint 
disease in November 2002 based on the veteran's complaints of 
pain, the fact is that x-rays done in April 2003 showed no 
degenerative arthritic changes.

There is also no other applicable diagnostic code that would 
provide for a higher rating. The veteran claims that his left 
wrist disability is manifested by shooting pain up his left 
arm, especially in the left forearm. Indeed, the June 2000 
surgical procedure, as explained above, included installation 
of hardware in the veteran's left forearm. Diagnostic Code 
8517 provides for disabilities affecting the musculocutaneous 
nerve resulting in weakness but not loss of flexion of elbow 
and supination of forearm. The highest possible rating for 
such a disability affecting the non-dominant hand, however, 
is 20 percent.  

The only other Diagnostic Code for wrist disabilities that 
allows for a rating greater than 20 percent is DC 5214 for 
ankylosis of the wrist. Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  In this 
case, the veteran is able to move his left wrist, albeit with 
some limitation, so it is clearly not ankylosed and DC 5214 
is inapplicable.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the veteran's left, non-
dominant, wrist disability.

Service Connection (Bilateral Shoulders)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, 
as will be explained below, the earliest evidence of the 
veteran's arthritis of the shoulders is not for many years 
after service. Additionally, the presumption is inapplicable 
where, as here, the veteran served less than 90 days of 
continuous, active service within or extending into or beyond 
a war period. See 38 C.F.R. § 3.307(a)(1).

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Here, the veteran alleges that his bilateral shoulder 
conditions, to include arthritis, are a manifestation of his 
service-connected left wrist condition. Specifically, the 
veteran alleges that his left wrist injury inhibited him from 
being able to lift anything with his hands. Anything he 
carried, therefore, he alleges he had to carry on his 
shoulders, which eventually caused his current bilateral 
shoulder problems.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran, during his short one month military service, 
sprained his left wrist and was service-connected for the 
injury in December 1981, shortly after separation from 
service. His service medical records confirm the left wrist 
injury and subsequent treatment, but they are silent as to 
any complaints, treatments or diagnoses of any shoulder 
condition. 

Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.

Here, however, the veteran is not claiming continuity of 
bilateral shoulder symptomatology since service. Rather, he 
claims the bilateral shoulder problems began after years of 
overcompensating for his left wrist injury. The medical 
evidence, moreover, does not show any complaints for shoulder 
pain until January 1996, fifteen years after separation from 
service. Currently, the veteran has been diagnosed with 
bilateral AC arthritis and post-operative residuals of three 
surgical procedures to his shoulders. Specifically, the 
veteran's medical records indicate two right shoulder 
surgeries in June 2001 and again in February 2002 and one 
left shoulder surgery in July 2002. 

Regardless of when the conditions arose, the crucial inquiry 
here is whether the veteran's current bilateral shoulder 
conditions are proximately due to or the result of his 
service-connected left wrist disability. The Board concludes 
they are not. 

No medical professional has ever linked the veteran's 
bilateral shoulder conditions to his left wrist disability or 
any other remote incident of service. Indeed, the veteran 
underwent a VA examination in August 2002, where the examiner 
specifically ruled out a relationship between the veteran's 
bilateral shoulder conditions and his service-connected left 
wrist condition. The examiner, diagnosing the veteran with 
bilateral AC arthritis of the shoulders with bilateral 
surgical intervention, opined as follows: 

It is unlikely that the left wrist injury has 
contributed to the bilateral shoulder arthritis. It is 
unlikely that the bilateral shoulder surgeries have 
resulted from the left wrist injury. It is considered 
unlikely that the left wrist injury has significantly 
aggravated the bilateral shoulder condition.

The VA examiner clearly rules out the veteran's left wrist 
disability as a possible cause of his bilateral shoulder 
conditions. No other medical evidence conflicts with this 
conclusion. The examiner additionally rules out the 
possibility that the veteran's left wrist condition 
aggravated his bilateral shoulder conditions beyond their 
natural progression.

The Board has considered the veteran's statements. Although 
he believes his bilateral shoulder conditions are the result 
of overcompensating for his injured left wrist, there simply 
is no medical evidence, to support the alleged causation and 
indeed there is medical evidence to the contrary. Although he 
believes that his left wrist disability caused his bilateral 
shoulder conditions, he is a layman and has no competence to 
offer a medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

In summary, the Board finds that the evidence of record does 
not show that the veteran's service-connected left wrist 
disability is responsible for his current bilateral shoulder 
conditions. Indeed, the Board finds no competent evidence 
that links the veteran's bilateral shoulder conditions to any 
remote incident of service. Service connection, to include 
secondary service connection, requires competent medical 
evidence indicating that the condition is proximately due to 
or the result of active duty, to include a service-connected 
disease or injury. See 38 C.F.R. §§ 3.303, 3.304 and 3.310. 
The most probative evidence of record is against such a 
finding in this case. In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Temporary Total Disability Ratings

The medical records reflect the veteran underwent surgical 
procedures on his right shoulder in June 2001 and February 
2002 and a surgical procedure for his left shoulder in July 
2002. The veteran contends that, on each instance, the 
surgery resulted in a lengthy period of hospitalization and 
convalescence while he was in physical therapy and unable to 
work.

Temporary total disability ratings (100 percent), in general, 
are available when it is established that a service-connected 
disability either required a lengthy hospitalization or 
resulted in surgical treatment necessitating a lengthy 
convalescence. See 38 C.F.R. §§ 4.29 and 4.30.

In this case, as explained above, the Board determined that 
the veteran's bilateral shoulder disabilities are not related 
to any incident of service. Accordingly, the veteran is not 
entitled to temporary total disability ratings for any of the 
hospitalizations at issue because they were surgical 
treatment for non-service-connected conditions. See id.

Because the veteran does not meet the basic criteria under 
the law for temporary total disability ratings, the law is 
dispositive without regard to any other facts in the case. 
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). Accordingly, the appeal for temporary 
total disability ratings is denied as a matter of law.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Initially, the Board notes that no VCAA letter informed the 
veteran specifically of the laws pertaining to claims seeking 
temporary total disability ratings. The U. S. Court of 
Appeals for Veterans Claims, however, has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). In regard to the 
veteran's claim for temporary total disability ratings for 
periods of convalescence following various bilateral shoulder 
surgeries, the facts are not in dispute. Resolution of the 
veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of temporary total 
disability ratings. As discussed above, the Board finds that 
the veteran is not service-connected for his bilateral 
shoulder conditions and therefore the relevant regulations 
regarding temporary total disabilities are inapplicable. 

In regard to the veteran's other claims, the notice 
requirements were met in this case by a letter sent to the 
claimant in July 2002. That letter advised the veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 
letter told him to provide any and all information in his 
possession to assist in getting relevant evidence for his 
claims. The veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA, and he was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage. 

Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected left wrist, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Similarly, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
That duty includes, in regard to increased rating claims, to 
conduct a thorough and contemporaneous examination of the 
veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

In regard to his service-connection claims, the veteran was 
afforded medical examination to obtain an opinion as to 
whether his bilateral shoulder conditions can be attributed 
to service, to include secondary to his service-connected 
left wrist disability. Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

In regard to his increased rating claim, the veteran was 
provided an appropriate VA examination in 2003.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's left wrist since he 
was last examined. The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings. The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95. The 2003 VA 
examination reports are thorough and supported by VA 
outpatient treatment records. There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for left wrist injury 
residuals, status post left ulnar shortening osteotomy and 
retinacular imbrication for tendon tear, currently evaluated 
as 20 percent disabling, is denied.

Entitlement to service connection for a right shoulder 
disability, claimed as secondary to a service-connected left 
wrist disability, is denied.

Entitlement to service connection for a left shoulder 
disability, claimed as secondary to a service-connected left 
wrist disability, is denied.

Entitlement to temporary total ratings under 38 C.F.R. §§ 
4.29 or 4.30, based on three hospitalizations for surgical 
treatment of bilateral shoulder disabilities occurring in 
June 2001, February 2002 and July 2002, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


